Citation Nr: 1744785	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including  posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for numbness of the right lower extremity, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, and/or as secondary to the service-connected spondylosis of the thoracolumbar spine.

3.  Entitlement to service connection for a bilateral foot disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.
 
4.  Entitlement to service connection for bilateral scapula disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, and/or as secondary to the service-connected spondylosis of the thoracolumbar spine.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to a disability rating in excess of 20 percent for spondylosis of the thoracolumbar spine.

7.  Entitlement to a compensable disability rating for hemorrhoids.

8.  Entitlement to a compensable disability rating for residuals of a tonsillectomy.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

10.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1997 in the United States Air Force.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The psychiatric claim captioned above was developed as two separate claims for PTSD and MDD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims have been combined and recharacterized to include any psychiatric disorder. 

The Board recognizes that in April 2016, the Veteran filed a timely notice of disagreement (NOD) in response to a February 2016 rating decision that denied service connection for sleep apnea.  However, as May 2016 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last readjudication of the claims.  The claim for a higher rating for the lumbar spine disability was perfected prior to February 2013, however, this claim is being remanded for further development so a waiver is not needed.  As for the remaining claims, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The claim for a higher rating for hemorrhoids is decided below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the May 2017 hearing, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for entitlement to a compensable disability rating for hemorrhoids be withdrawn from appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to a compensable disability rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the May 2017 hearing, the Veteran and his authorized representative withdrew the appeal for entitlement to a compensable disability rating for hemorrhoids. Hence, there remain no allegations of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

ORDER

The appeal for entitlement to a compensable disability rating for hemorrhoids is dismissed.
REMAND

The claims for service connection and higher ratings must be remanded for VA examinations.  Initially, the Board notes that while the Veteran was first scheduled for a VA examination for some of these claims in June 2014, the record indicates that he was not mailed notice of the examination until the day of the examination, precluding him from attending.  A second examination was scheduled for June 2015, but it appears the Veteran requested that the date be rescheduled due to transportation problems and the rescheduling never occurred.  As discussed at the May 2017 hearing, examinations are needed and the Veteran and his attorney indicated that he would attend.  He is advised of the consequences of his failure to do so in the remand paragraphs below.

As for the claims for service connection, the Veteran qualifies as a Persian Gulf veteran as his military personnel records show service in Saudi Arabia during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The service connection claims on appeal involve reports of muscle pain,  joint pain, neurological problems, psychiatric problems, and respiratory problems, thus raising the applicability of 38 C.F.R. § 3.317.  As discussed at the hearing, he has not yet been afforded an examination in this regard, and one should be provided.  

Additionally, an opinion on the matter of direct service connection should also be provided, as the service treatment records (STRs) document complaints and treatment related to a psychiatric disorder in June 1988, July 1988, and December 1991, a scapula disorder in May 1992, February 1993, and February 1994, and a respiratory disorder in July 1984, September 1988, June 1990, and November 1990.  A nexus opinion has not been provided as to the claims for a scapula disorder or respiratory disorder.  Conflicting opinions as to the psychiatric claim were provided by a March 2014 VA examiner and a June 2017 private provider.  As the June 2017 provider had access to only 12 pages of the Veteran's file and stated this did not include records of his in-service psychiatric treatment, a further opinion should be provided.

An opinion on the matter of secondary service connection should be provided for the claims of right leg numbness and the scapula disorder, as the Veteran reports these conditions are secondary to his service-connected lumbar spine disability.  

As for the claims for a higher rating for residuals of a tonsillectomy, a VA examination has not been provided to assess the severity of the condition since the filing of the claim.  As for the claim for a higher rating for the lumbar spine disability, the last VA examination was conducted in 2011 and is nearly 8 years old; an updated examination should be provided given the failed attempts to do so as described above. 

The matters of a TDIU and SMP are inextricably intertwined with the claims being remanded for VA examinations.  An opinion regarding SMP should also be provided.

Accordingly, these claims are REMANDED for the following action:

1. Afford the Veteran a VA examination addressing the etiology of his claims for an acquired psychiatric disorder, numbness of the right lower extremity, bilateral foot disorder, bilateral scapula disorder, and respiratory disorder.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions for each of the above-listed disorders:

The examiner must provide an opinion as to (i.) whether any disorder constitutes an undiagnosed illness or a medically unexplained chronic multisystem illness;
(ii.) whether any of these disorders began during active service or are related to any incident of service, and (iii.) whether any of these disorders were (a) caused or (b) aggravated (chronically worsened) by the service-connected lumbar spine disability or residuals of a tonsillectomy.

In rendering the opinions, the examiner must consider the service treatment records documenting a psychiatric disorder in June 1988, July 1988, and December 1991, a scapula disorder in May 1992, February 1993, and February 1994, and a respiratory disorder in July 1984, September 1988, June 1990, and November 1990.   

With regard to the claim for an acquired psychiatric disorder, the examiner must consider the conflicting opinions of the March 2014 VA examiner and June 2017 private provider.

2.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected spondylosis of the thoracolumbar spine, in accordance with the applicable worksheet for rating the disorder. 

The examiner must additionally address the following:

(i.)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(ii.)  The examiner must identify all neurological manifestations of the service-connected spondylosis of the thoracolumbar spine.  For each manifestation, the examiner must specifically identify the nerve that is involved and indicate whether there is complete paralysis.  If incomplete paralysis, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe. 
 
(iii.)  The examiner should describe the functional impact of the disability on his ability to secure or follow substantially gainful employment.

3.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected residuals of a tonsillectomy, in accordance with the applicable worksheet for rating the disorder. 

The examiner should describe the functional impact of the disability on his ability to secure or follow substantially gainful employment.

4.  Afford the Veteran a VA examination to address his claim for special monthly pension based on the need for regular aid and attendance or housebound status, in accordance with the applicable rating worksheet.

5.  The Veteran is hereby advised that the failure to cooperate in the development of his claims, such as by not reporting to these additional VA examinations, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655

6.  The RO must clearly document for the record all efforts made to notify the Veteran of his examinations.

7.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


